 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 505 
In the House of Representatives, U. S., 
 
June 9, 2009 
 
RESOLUTION 
Condemning the murder of Dr. George Tiller, who was shot to death at his church on May 31, 2009. 
 
 
Whereas Dr. George Tiller was murdered in Wichita, Kansas, on May 31, 2009;  
Whereas Dr. Tiller is mourned by his family, friends, congregation, community, and colleagues;  
Whereas Dr. Tiller, 67, was killed in his place of worship, a place intended for peace and refuge that in a moment became a place for violence and murder;  
Whereas places of worship should be sanctuaries, but have increasingly borne witness to reprehensible acts of violence, with 38 people in the United States killed in their place of worship in the past 10 years and 30 people wounded in those same incidents;  
Whereas these acts of violence include the murder of an Illinois pastor at the pulpit in March 2009, the murder of an Ohio minister in November 2008, the murder of an usher and a guest during a children’s play in a Tennessee church in July 2008, the murder of four family members in a church in Louisiana in May 2006, and the shooting of a worshipper outside a synagogue in Florida in October 2005; and  
Whereas violence is deplorable, and never an acceptable avenue for expressing opposing viewpoints: Now, therefore, be it  
 
That the House of Representatives— 
(1)offers its condolences to Dr. Tiller’s family; and  
(2)commits to the American principle that tolerance must always be superior to intolerance, and that violence is never an appropriate response to a difference in beliefs.  
 
Lorraine C. Miller,Clerk. 
